Exhibit 10.40

 

LOGO [g676749ex10_40pg001.jpg]

AMENDMENT TO

SEVERANCE AGREEMENT

The provisions of this Amendment will govern and control over any and all
conflicting and/or inconsistent provisions of like or similar nature in that
certain Severance Agreement (“Severance Agreement”) entered into between
Executive and US Foods, Inc. (f/k/a U.S. Foodservice, Inc., and referred to
herein as the “Employer”).

WHEREAS, Section 5 of the Severance Agreement includes certain limitations on
the timing of payments under the Severance Agreement;

WHEREAS, the parties seek to comply with the requirements of, and avoid the
potential imposition of an additional tax liability for Executive under,
Section 409A of the Internal Revenue Code (together with any related regulations
or other pronouncements thereunder, “Section 409A of the Code”).

WHEREAS, Section 5.6 of the Severance Agreement permits the Employer to defer
payments “if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Employer,
that does not cause such an accelerated or additional tax.”

WHEREAS, the parties seek to amend Section 5.6 of the Severance Agreement to
clarify the timing of the commencement of certain of the payments and benefits,
if due under the Severance Agreement, in order to maintain compliance with the
requirements of Section 409A so that additional taxes are not imposed under
Section 409A of the Code on payments made under the Severance Agreement.

NOW THEREFORE, the parties hereby agree to amend the Severance Agreement as
follows.

All words and phrases used in this Amendment will have the meanings ascribed to
them in the Agreement unless explicitly defined otherwise in this Amendment.

The last sentence of Article 5.6 of the Severance Agreement is hereby deleted
and replaced with:

“Additionally, for purposes of Section 409A of the Code, (i) if the commencement
of any payment or benefit provided under Section 5.2 that constitutes “deferred
compensation” under Section 409A of the Code could, by



--------------------------------------------------------------------------------

application of the terms of Section 5.2 occur in one of two taxable years, then
the commencement of such payment or benefit shall begin on the first payroll
date occurring in January of such second taxable year, (ii) any references
herein to Employee’s “termination of employment” shall refer to Employee’s
“separation from service” with the Employer and its affiliates within the
meaning of Section 409A of the Code and (iii) to the extent the Executive is
entitled to receive a Gross-Up Payment pursuant to Section 8, such Gross-Up
Payment shall be paid by the end of the taxable year following the taxable year
in which the Executive pays the taxes to be grossed-up.”

The Agreement, as amended hereby, is affirmed in all respects and will continue
in full force and effect except as amended by this Amendment. To the extent the
provisions of this Amendment are inconsistent with the provisions of the
Agreement, the provisions of this Amendment will control.

This Amendment shall be effective as of December 20, 2013. Except as amended
pursuant to this letter, the Severance Agreement shall continue in full force
and effect on and after such date.

By signing below Executive hereby acknowledges and agrees to this Amendment, and
hereby confirms the treatment provided in the Amendment.

Executive also acknowledges and agrees that Employer shall provide Executive
with an updated, conformed copy of the Severance Agreement with this Amendment
(and any other previously agreed upon amendments) incorporated therein.

 

For the Employer: By:  

 

Print Name:  

 

Date:  

 

Accepted and agreed by Executive effective as of the date specified above:

By:  

 

Print Name:  

 

Date:  

 

 

2